AN indictment for usury, under the statute of 1833, charged that the defendant on, &c. at, &c. received from one A. B. the sum of 176 dollars for the loan, use, forbearance, and giving day of payment, of the sum of 200 dollars lent and advanced by the defendant to the said A. B., from the 20th *92of December, 1834, until the 9th of June, 1836 ; which sum ¿0]]ars so received, &c. exceeds the rate of 10 dollars f°r the forbearance for one year a large sum, viz., &c. (1).
Held, that this description of the offence was sufficient.

 So much of the former statute regulating interest, &c. as allowed a higher rate than six per cent, per annum to be contracted for, is now repealed. Acts of 1842, p. 91.